Citation Nr: 1604508	
Decision Date: 02/08/16    Archive Date: 02/18/16

DOCKET NO.  15-02 934	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for a lumbar spine disability (lumbar spine degenerative disc disease status post discectomy), and if so, whether service connection is warranted.  

2.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for post-traumatic stress disorder (PTSD), and if so, whether service connection is warranted.  

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for bilateral pes planus. 

5.  Entitlement to a rating in excess of 10 percent for residuals of a shrapnel wound, to include a posterior trunk scar.  

6.  Entitlement to a separate rating for residuals of a shrapnel wound involving muscle injury.  
REPRESENTATION

Veteran represented by:	Stacey P. Clark, Attorney 


ATTORNEY FOR THE BOARD

R. Tyson, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from June 1968 to February 1971 and is a recipient of a Purple Heart. 

This appeal comes before the Board of Veterans' Appeals (Board) from a September 2011 rating decision issued by the above Department of Veterans Affairs (VA) Regional Office (RO).  

In January 2016, the Board received a brief from the Veteran's representative asserting that the Veteran has a current bilateral hearing loss disability that is related to in service noise exposure.  Since the RO has not addressed this issue in the first instance, the Board REFERS this claim to the RO for adjudication. 

The Board notes that the claim of entitlement to a separate rating for residuals of a shrapnel wound involving muscle injury was not originally considered by the RO, since it was not raised as part of the initial claim for a higher rating, but raised by the Veteran in a recent submission.  The Board finds the matter part and parcel of the pending increased rating claim before the Board regarding residuals of a shrapnel wound, which gives the Board authority to review the claim and if necessary remand the issue for further development.  
The issues of an increased rating for residuals of shrapnel wound involving muscle injury, service connection for bilateral pes planus, reopening based on new and material evidence for a previously denied service connection claim for PTSD are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a February 1998 rating decision, the RO denied service connection for a lumbar spine disability.  The Veteran did not appeal or submit new and material evidence within one year of notice so that decision became final.  Evidence received since the February 1998 rating decision is new and material as to the previously unestablished issue of nexus.  

2.  The current lumbar spine disability was not caused or aggravated by any event or occurrence during active service, to include the service-connected shrapnel injury. 

3.  The Veteran has tinnitus that is not attributable to noise exposure from active service, or any other event or occurrence during service. 

4.  The Veteran's posterior trunk scar as a residual from a shrapnel wound measures 6 square centimeters (sq. cm.) and is painful. 


CONCLUSIONS OF LAW

1.  A February 1998 rating decision, which denied service connection for a lumbar back disability, is final.  New and material evidence sufficient to reopen the Veteran's claim of service connection for a lumbar spine disability has been received.  38 U.S.C.A. § 5108, 7105(c)  (West 2014); 38 C.F.R. § 3.156(a) (2015).

2.  The criteria for service connection for a lumbar spine disability have not been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).

3.  The criteria for service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

4.  The criteria for a rating in excess of 10 percent for a scar of the posterior trunk as a residual of a shrapnel wound have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.118, Diagnostic Code 7801, 7804 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  38 C.F.R. § 3.156(a).  Material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record. Evans v. Brown, 9 Vet. App. 273 (1996).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  Moreover, in determining whether this low threshold is met, consideration need not be limited to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but also whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118. 

New and material evidence received prior to the expiration of the appeal period, or prior to the appellant decision if a timely appeal has been filed (including evidence received prior to an appellate decision and referred to the AOJ by the Board without consideration in that decision in accordance with the provisions of 38 C.F.R. 
§ 20.1304(b)(1)), will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. 
§ 3.156(b).

If VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim as an original claim for benefits. 
38 C.F.R. § 3.156(c).  Here, all service-related records were obtained and considered in the prior final rating decision.  Accordingly, 38 C.F.R. § 3.156(c) is inapplicable. 

If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312, 314 (1999).  If it is determined that new and material evidence has been submitted, the claim must be reopened. The evidence is presumed credible for the purposes of reopening a claim unless it is inherently false or untrue, or if it is in the nature of a statement or other assertion, it is beyond the competence of the person making the assertion.  Duran v. Brown, 7 Vet. App. 216 (1995); Justus v. Principi, 3 Vet. App. 510 (1992).

The claim at issue for reopening relates to service connection.  Generally, in order to prevail on service connection claims the record must have competent evidence showing: (1) the existence of a current disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a causal relationship (or nexus) between the current disability and the disease or injury incurred or aggravated during service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

A.  Evidence Considered In the February 1998 Decision 

At the time of the February 1998 rating decision, the RO reviewed the Veteran's service treatment records and treatment records from the Tallahassee Florida VA Outpatient Clinic from August 1997 to April 1998.  The rating official found that even though there was a current back disorder and evidence of a back injury during service, the back injury in service was acute, and there was no evidence of record establishing a link between the low back pain in service and the current disability.  The claim was denied on that basis.  The Veteran did not appeal the decision or submit new and material evidence within a year so it became final.  

B.  Evidence Received After the February 1998 Decision 

Since the decision became final, VA, in relevant part, received a copy of an August 2011 VA back examination report, VA treatment records from the Panama City VA Outpatient Clinic from November 1999 to 2013, and from the Tallahassee VA Outpatient Clinic from November 2011 to November 2014.  

Although most of this evidence discusses the progression of the Veteran's current back disorder, the August 2011 VA examination provides a discussion of nexus, which is sufficient to reopen the Veteran's claim.  Therefore, the Board will review the merits of the service connection claim in section II of this decision.  As the RO also reopened the claim and adjudicated it on the merits in the December 2014 statement of the case, there is no prejudice in the Board also doing so. 


II.  Service Connection 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during active military service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167   (Fed. Cir. 2004).

Service connection for certain chronic diseases, including arthritic conditions, may be established based upon a legal presumption by showing that it manifested itself to a degree of 10 percent disabling or more within one year from the date of separation from service. 38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time. For arthritis, if chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim. 38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331   (Fed. Cir. 2013).

Service connection may also be established if the evidence of record shows that a non-service connected disability has been caused or aggravated by an already service-connected disability.  38 C.F.R. § 3.310 (2013); Allen v. Brown, 7 Vet. App. 439 (1995).

A.  Lumbar Spine

At the time of his initial service connection claim, the Veteran complained of throbbing upper back pain with right side pain radiating down his hip, as noted in the August 1983 VA examination report.  Examination in 1983 revealed no evidence of a previous back injury.  The Veteran was able to rise from a sitting and squatting position without difficulty, could bend and touch his toes without issue, could walk on his toes and heels without issue, there was no tenderness along the vertebral spine, and he had full range of motion in his back.    

Following the 1983 evaluation, the Veteran reportedly had a discectomy in 1987 due to consistent low back pain, as noted in a December 1997 VA treatment record.  After the 1987 surgery, the Veteran reported reinjuring his back in September 1997 after putting up a ceiling fan.  More recent treatment records from April 2011 indicate that the Veteran has a history of degenerative changes at the L4-5 and L5-S1 levels.  

The Veteran asserts this confluence of back issues over the years is a result of a back injury sustained during service.  In service, the Veteran had two injuries related to his back.  In August 1969, the Veteran twisted his back resulting in residual low back pain.  In May 1970, shrapnel hit the Veteran's right side of the back causing residual pain.  Even though the Veteran reported these incidents, they appeared to be acute.  By the time of the separation examination conducted in February 1971, the Veteran reported no further issues with his back.  The examiner noted no residual issues and ultimately found that the Veteran had a back that functioned within normal limits.  

In August 1983, approximately 12 years after service, the Veteran reported pain in his thoracic and lumbar spine.  X-rays taken at VA as part of a compensation examination found narrowing of the disc spaces from the L4-S1, which may have been due to an old injury or possibly disc disease.  The Veteran's back condition worsened after a fall in 1984.  In 1987, 14 years after service, the Veteran underwent the lumbar discectomy.  

Although the Veteran contends his current back injury is a result of service, the Board notes that the issue of etiology is a medical question.   The issue of etiology is a medical question because of the complexities involved which include the numerous diagnoses that have been made, the numerous potential causes of those diagnoses, and the number of years between service and when the injury first arose after the Veteran's service.  Only those with medical expertise are competent to determine issues that are medical in nature.  Jones v. West, 12 Vet. App. 460 (1999).  Since the Veteran has no medical training, he is not competent to offer an opinion as to etiology.  Kahana v. Shinseki, 24 Vet. App. 428  2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Aside from the Veteran's statements, the Board scoured the record for competent medical opinions bolstering the Veteran's claims, but found none.  The Veteran's treatment record discussed current diagnoses and treatment.  No discussions of etiology were made by any treating medical personnel.  

VA scheduled the Veteran an examination in August 2011 for such an opinion.  Although the examiner could not provide an opinion without resorting to mere speculation as to whether the current lumbar condition was caused by or aggravated to any degree by his military service and/or the service-connected residual shrapnel scar of the mid-back, the rationale provided a strong basis for a denial in this claim on the theories asserted by the Veteran.  

In evaluating whether the current back disability was related to the service-connected shrapnel wound scar, the examiner assessed the pathological causes of each and found that the pain from the shrapnel scar and current low back pain were separate and distinct.  Furthermore, current medical literature did not support a cause and effect relationship between a wound of this nature and the subsequent development of lumbar spine disc or degenerative joint disease not immediately adjacent to the wound.   Ultimately, the examiner found no objective evidence that the residuals of the right mid back shrapnel wound would have caused or aggravated to any degree the Veteran's current lumbar spine condition.  

The examiner also found that there was no objective evidence that the documented back injury symptoms noted during service were more than an acute and transitory event or that the condition could have caused or aggravated to any degree the Veteran's current lumbar spine condition.  Evidence noted in support of this opinion was that after the Veteran separated from service, the high degree of back pain reported by the Veteran post-service coincided with a fall occurring several years later.  The examiner opined that the fall was most likely the event leading to the low back surgery in 1987.   

Even though the examiner did not provide a conclusive opinion, the Board finds the weight of the probative evidence is against service connection.  When considering the normal separation examination, post-service back pain occurring more than a decade after service, medical literature discounting the relationship between a shrapnel wound and a back condition not adjacent to such wound, and the only evidence in support of the Veteran's argument is the Veteran, the Board finds the preponderance of the evidence against the claim.  Service connection is denied. 

B.  Tinnitus 

On a June 2011 examination, the Veteran was diagnosed with intermittent tinnitus, which he reports as ringing in his head occurring a couple of times per month and  lasting for less than a second.  

In service, the Veteran was exposed to significant noise.  He served as a combat armor crewman and often performed duties as sniper.  As a result, he was around heavy equipment (tanks), rifles, and tank guns without the benefit of hearing protection.  He contends that his current tinnitus is related to noise exposure in service.  Although he makes this contention, entrance and separation examination reports, as well as multiple sick call visits, demonstrate no hearing difficulties, to include the presence of tinnitus. 

Although tinnitus is capable of lay observation, the Veteran does not have medical training.  The issue of etiology is a medical question.   It is a medical question because of the complexities involved in the numerous potential causes of tinnitus, and the number of years that have passed since the Veteran's service and diagnosis of the condition.  The June 2011 audiological report, indicates there are causes for tinnitus other than noise.  The first mentions of tinnitus occur more than 30 years after service.   Only those with medical expertise are competent where the determinative issue is medical in nature.  Jones v. West, 12 Vet. App. 460 (1999).  Since the Veteran does not have medical expertise, and issue at hand is complex, he is not competent to offer an opinion as to etiology.  Kahana v. Shinseki, 24 Vet. App. 428   (2011); Jandreau v. Nicholson, 492 F.3d 1372   (Fed. Cir. 2007).

Since the Veteran is not competent to provide an opinion as to the etiology of his tinnitus, VA relied on the opinion provided by a VA audiologist in June 2011, the sole medical opinion of record specific to the Veteran.  The examiner concluded that the Veteran's tinnitus was not caused by or a result of in-service noise exposure.  The examiner opined that the brief and intermittent occasional tinnitus reported by the Veteran was inconsistent with more recurrent and pervasive tinnitus typically associated with noise exposure.  The examiner opined that the tinnitus, as described by the Veteran, was mostly normal non-pathological tinnitus.  

In response to the June 2011 findings, the Veteran's representative submitted a brief in January 2016, which provided information from a medical treatise, Noise and Military Service: Implications of Hearing Loss and Tinnitus by Larry E. Humes.  The representative utilized the information to convey what hazardous noise levels are in terms of strength of noise and frequency, that stated certain noise levels are associated with hearing loss and tinnitus, and noise levels as described are found in military settings.  Since the Veteran did not have the benefit of noise protection during service and would have been exposed to noise at levels consistent with noise associated as the cause of hearing loss and tinnitus, the attorney argued the tinnitus must be due to the noise exposure in service.  

The information provided by the representative is totally reliant on the fact that the Veteran's tinnitus is noise induced.  Yet, the June 2011 examiner provided an unequivocal opinion that the nature and severity of the Veteran's tinnitus could not be noise induced.  This was based on the medical principles of the condition - i.e., the fact that tinnitus associated with noise exposure is more recurrent and pervasive while the Veteran complained of brief and intermittent occasional tinnitus.   The weight of this opinion is not invalidated by a medical treatise that discusses noise-induced tinnitus, when the only medical opinion on point indicates this particular Veteran's tinnitus is not noise-induced. 

While both the Board and the Veteran can agree that he, the Veteran, was exposed to significant noise in service and that he has tinnitus, our agreement on those issues does not automatically lead to a favorable outcome.  If there is no medical basis to link the Veteran's form of tinnitus either to noise or some other in-service occurrence, the Board is unable to grant service connection.  The treatise information provided by the Veteran does not actually provide any counter to the June 2011 examiner's opinion and relies on a false assumption that if the Veteran has tinnitus, it must be noise induced, and ultimately must be service related.  When weighing the opinion of the June 2011 examiner against the treatise information, the Board gives the most probative weight to the examiner's assessment, because he had the benefit of examining the Veteran and reviewing the claims file, versus a generic treatise, which provides no information as to the Veteran's diagnosed form of tinnitus.  Accordingly, the Board finds the preponderance of the evidence is against the service connection claim.  


III.  Increased Ratings

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  Reasonable doubt regarding the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3. 

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.  At the time of an initial rating, separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).   Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

A.  Scar

The Veteran did not file a formal claim of increase for the scar, which was rated as noncompensable.  However, the RO construed the Veteran's claim to reopen his previously denied service connection claim for a back disability, as encompassing the service-connected scar disability and evaluated the claim as a claim for an increased rating.  

The Veteran seeks an increased rating for a scar of the posterior trunk as a residual of a shrapnel wound, which has been rated at 10 percent since August 16, 2011 under Diagnostic Code 7804.  Of the diagnostic codes that are used to evaluate scars, only two diagnostic codes - 7801 and 7804 - provide for ratings above 10 percent for scars located not on the head, face or neck. 

Diagnostic Code 7801 allows for ratings for a burn scar or scar due to other causes not of the head, face, or neck that are deep and nonlinear.  However, a higher rating is not available to the Veteran under Diagnostic Code 7801 because it requires a larger scar than the Veteran has.  The affected area must measure at least 465 sq. cm.  The Veteran's scar covers only 6 sq. cm.  Therefore, Diagnostic Code 7801 would not garner the Veteran a higher rating.  

The Board next looked at whether a higher rating was available under Diagnostic Code 7804.  Unfortunately, a higher rating is also not available. Diagnostic Code 7804 contemplates scars that are unstable or painful.  An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar. Id., Note 1.  The Veteran has one scar.  A 10 percent disability rating is assigned for one or two scars that are unstable or painful. DC 7804.  If one or more scars are both unstable and painful, an additional 10 percent is to be added to the evaluation based on the total number of unstable or painful scars. Id., Note 2.  Higher ratings under these criteria require additional scars.  

Of the treatment records evaluated, only the VA examination conducted in August 2011 provided the Veteran a forum to discuss the residual effects of the scar.  The Veteran has one shrapnel scar located at the thoracic spine on the right side.  At the scar examination, the Veteran reported a dull aching pain where the shrapnel came out that is tender to touch.  When evaluated by the examiner, the examiner found that the scar was not unstable since the skin covering the scar was intact.  The scar was only painful.  The scar, which is deep and non-linear was 3 cm long and 2 cm wide totaling 6 square centimeters.  In statements provided after this examination, the Veteran has not made any specific complaints as to the worsening of the scar.  Therefore, the Board finds the August 2011 examination report as the best reflection of the severity of the scar. 

In comparing the severity of scar to the rating criteria of Diagnostic Code 7804, the Veteran only has one scar that is only painful, not both painful and unstable.  The 10 percent rating is consistent with the Veteran's complaints. A higher rating is not warranted presently on a schedular basis.  The Board continued its review of the Veteran's claim as to whether a higher rating is warranted on an extraschedular basis. 

B.  Extraschedular Considerations 

The Board also has considered whether the Veteran is entitled to a higher rating on an extraschedular basis.  Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  Second, if the schedular rating does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms." Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular rating for the Veteran's service-connected scar is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disability with the established criteria shows that the rating criteria reasonably describe his disability levels and relevant symptomatology.  Specifically, the criteria used to rate the scar contemplate the size, pain, and stability of the scar.  Higher ratings may be applied for more scars, or larger scars.   Furthermore, the Veteran has not described any functional limitation as a result of the scar or any other symptoms other than pain (tender to touch) and none has been identified to warrant a higher rating.  The Board finds the Veteran's symptoms are encompassed by the rating criteria.   

The Veteran has not expressly raised the matter of entitlement to an extraschedular rating.  His contentions have been limited to those discussed above, i.e., that his disability is more severe than is reflected by the assigned rating. As was explained in the merits decision above in denying higher ratings, the criteria for higher schedular ratings were considered, but the ratings assigned were upheld or supplemented because the rating criteria are adequate.  Accordingly, the Board finds that the rating schedule is adequate.  Referral for extraschedular consideration is not warranted under the circumstances of this case.  Johnson  v. McDonald, 762 F.3d 1362 (2014). 

IV.  VA's Duties to Notify and Assist

VA satisfied its notice requirement to the Veteran with respect to the Veteran's claims in a May 2011 notice.  This notice also included a discussion of the special requirements for an underlying issue related to the reopening of claims based on new and material evidence.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  As the content of the notice letter fully complies with the requirements of 38 U.S.C.A. 
§ 5103 and 38 C.F.R. § 3.159, the Board concludes that VA satisfied its duties to notify the Veteran.

VA met its duty to assist.  This duty includes assisting the claimant in the procurement of service and other relevant records. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO assisted the Veteran by obtaining his service treatment records and post-service treatment records, which have been associated with the claims file.  

With respect to examinations, the Veteran has been afforded multiple VA examinations pertaining to his pending service connection and increased rating claims, which were conducted in June 2011 and August 2011.  The Board finds these examinations and opinions as to the resolved issues are adequate as the examiners reviewed the Veteran's pertinent medical history, conducted a clinical evaluation of the Veteran, and provided an adequate discussion of the etiology of the Veteran's claimed and substantiated disabilities.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24   (2007); Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007). 

The Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the Veteran in developing the facts pertinent to his claims currently on appeal is required to comply with the duty to assist. 
38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.



	(CONTINUED ON NEXT PAGE)


ORDER

New and material evidence has been received to reopen a previously denied claim of entitlement to service connection for a lumbar spine disability, the appeal is granted to this extent.  

Service connection for a lumbar spine disability is denied.   

Service connection for tinnitus is denied. 

A rating in excess of 10 percent for a scar as a residual of a shrapnel wound is denied. 


REMAND

The Board must remand the following issues for additional development. 

New and Material Evidence/Service Connection for PTSD

After the RO issued a December 2014 Statement of the Case, the Veteran submitted additional evidence in March and April 2015, and again in September 2015, including an August 2014 letter from Dr. Kathleen Grissett, a PTSD questionnaire, a December 2014 letter from the Department of the Army correcting the Veteran's DD214, and a January 2015 letter from the Department of the Army confirming that the Veteran was a sniper and recipient of the Purple Heart.  The notice submitted with this evidence states "[w]e do not waive Regional Office consideration of this evidence.  We request evaluation of this evidence and issuance of either a new Rating decision or a Supplemental Statement of the Case."  

A waiver of initial RO review of the additional evidence submitted by the Veteran is automatic in substantive appeals filed after February 2, 2013 unless the claimant or claimant's representative requests in writing that the RO initially review such evidence.  See 38 U.S.C.A. § 7105(e).  Since the Veteran has chosen not to waive initial RO review, the Board must remand this issue back to the RO to review the additional evidence submitted and to readjudicate the claim.  See 38 C.F.R. 
§ 20.1304.

Service Connection for Bilateral Pes Planus

On the June 1968 enlistment examination, pes planus was noted and is considered a pre-existing condition.  For preexisting conditions, there must be objective evidence that the condition permanently worsened as a result of service.  In June 2011, the Veteran underwent an examination where the examiner opined that the current foot condition was not caused by or a result or aggravated by the Veteran's service.  The rationale provided by the examiner was that the service treatment records were silent for any mention of foot complaints.  This statement is inaccurate.  At a June 1969 sick call visit, the Veteran reported having cramps in his feet.  He reported having this issue since being in the Army.  With this evidence of record, the Board must remand this claim for an opinion that addresses this evidence, as well as to provide an opinion as to whether the Veteran's pes planus was permanently worsened by his service.  

Increased Rating for Residuals of Shrapnel Wound involving muscle injury

In a January 2016 brief, the Veteran's representative raised the issue of a muscle injury related to the remaining shrapnel from the Veteran's wound separate and distinct from the scar.  A September 2011 MRI revealed a shrapnel fragment in the Veteran's back.  Such issues are evaluated under other codes, for example Diagnostic Code 5320.  Although the Veteran has undergone multiple examinations of his lumbar spine, he has yet to be afforded a muscle examination to determine the impact, if any, that the remaining shrapnel has on the Veteran's functional abilities independent of any non-service connected lumbar spine disabilities.  Therefore, an examination is warranted.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain VA treatment records from the North Florida/South Georgia VA Healthcare System since September 2011.  If records are unavailable, a notice of unavailability must be associated with the claims file.  The Veteran should also be given an opportunity to provide information on current treatment as related to his pending claims. 

2.  Schedule the Veteran an examination of the feet.  The examiner should be requested to provide an opinion as to the following: 

a) Is it at least as likely as not (50 percent or better probability) that the Veteran's pre-existing pes planus was a permanently increase in severity during service?

b)  If pes planus did permanently increase, was such an increase clearly and unmistakably due to natural progression of the pes planus? 

3.  Schedule the Veteran for a muscle examination to determine the functional impact, if any, of the residual shrapnel located in the Veteran's posterior trunk.  See 2011 MRI findings.  

4.  After the above development is completed, review the record, to include all evidence and argument submitted since the December 2014 Statement of the Case.  Consider and adjudicate whether the Veteran should have a separate rating for any muscle group injury as a residual of the service-connected shrapnel wound. 

If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


